Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/17/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Kajiya et al., teach the claim limitations except, “the primary particles are aggregated in order to form secondary particles, the secondary particles having the shape of microspheres.”

First, microspheres allow minimizing the surface area of the secondary particles. Therefore, the surface electrolyte interface (SEI), i.e., the interface between the electrode and the electrolyte, consumes the least amount of lithium ions and minimizes unwanted side reactions with the electrolyte.
Second, during the charging/discharging cycles, the deformation stress from stretching and shrinking of the spherical particles is axially isotropic. This leads to less micro-strains and therefore less cracks in the particle. The microspheres are thus characterized by a high mechanical and electrochemical stability under operation in an electrochemical cell.
Third, the microspheres provide isotropic and short lithium ion diffusion pathways between particle bulk and surface. The specific geometry of microspheres compared to microparticles, which are not hollow, is crucial to ensure short diffusion pathways for the lithium-ions in the Mn-containing spinel-type metal oxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649.  The examiner can normally be reached on 8am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINGWEN R ZENG/Examiner, Art Unit 1723